Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory and a processor in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 14, lines 20-21, the memory is a rewritable memory, such as EEPROM.  As noticed in page 16, lines 4-7, the processor is configured by an arithmetic processor such as DSP (Digital Signal Processor) and FPGA (Field-Programmable Gate Array).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 9, the limitation “the control device comprising a processor configured to perform the functions of: a laser control unit…a machining program analysis unit…a memory…a plurality machining condition reading units” fails to comply with the written description requirement because the specification discloses that “the control device 30 (excluding the storage unit 250), for example, is configured by an arithmetic processor 31 such as DSP (Digital Signal Processor) and FPGA (Field-Programmable Gate Array). The various functions of the control device 30 (excluding the storage unit 250), for example, are realized by executing predetermined software (programs) stored in the storage unit. The various functions of the control device 30 (excluding the storage unit 250) may be realized by cooperation between hardware and software, or may be realized by only hardware (electronic circuits).” on page 16, lines 4-13, therefore, the processor is not configured to perform the functions of the memory.  Also, the specification discloses that “The first system of the laser control unit includes a machining program analysis unit 210, first machining condition reading unit 221, first buffer 231, and first laser control unit 241. On the other hand, the second system of the laser control unit 200 includes a second machining condition reading unit 222, second buffer 232, and second laser control unit 242. In other words, the second system of the laser control unit 200 does not include a machining program analysis unit. In addition, the laser control unit 200 includes a storage unit 250.” on page 13, lines 27, and page 14, lines 1-10, therefore, it seems that the claim should recited that the laser control unit includes a machining program analysis unit…a memory…and a plurality machining condition reading units, because currently it gives the impression that the laser control unit is a separate element from the machining program analysis unit, the memory and the plurality machining condition reading units, not part of it. 
Also, the last paragraph of claim 1 recites controlling of the plurality of scanners but there is no recitation of a scanner control unit as shown in Fig. 3 and 4, as part of the control device.  Also, the specification discloses that “The control device 30 shown in Fig. 3 includes a scanner control unit 100 which controls the first scanner 21 and second scanner 22 of two systems, and a laser control unit 200 which controls the first laser 11 and second laser 12 of two systems.” (page 8, lines 10-14).  Therefore, it seems that the control device comprises a processor, a laser control unit and a scanner control unit; wherein the processor is configured to control the functions of the laser control unit and a scanner control unit.
In claims 1 and 9, the limitation “a machining program analysis unit which analyses a machining program, and generates a machining condition command for setting a machining condition of the plurality of lasers” fails to comply with the written description requirement because the specification does not describe what is this machining program, what is being done during this machining program analysis, and what is the relationship between the machining program, the machining condition command and the machining condition.
In claim 9, the limitation “a first laser of the plurality of lasers irradiates a first radiation range…a second laser of the plurality of lasers irradiates a second radiation range is considered new matter because the specification discloses that “the scanning control unit 100 can thereby make the radiation range R1 on the powder bed of the laser beam emitted from the first scanner 21 of the first system larger than the radiation range (beam diameter) R2 on the powder bed of the laser beam emitted from the second scanner 22 of the second system” (page 24, lines 15-20), however, there is no disclosure of “a first laser of the plurality of lasers irradiates a first radiation range…a second laser of the plurality of lasers irradiates a second radiation range”.



Response to Arguments
Applicant’s arguments, see Pre-Brief Appeal Conference Request, filed 04/20/2022, with respect to the rejections of claims 1-5 and 9-15 under 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112 (a) written requirement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/14/2022

/JOEL M ATTEY/Primary Examiner, Art Unit 3763